It was argued at the bar, and admitted by the Court, that the judges heretofore have decided that under the acts of 1784, ch. 10, sec. 7, a parol conveyance of negroes is good as between the parties themselves, as before the making of this act; but was void as to creditors, as well creditors who became such after the conveyance as those who were creditors at the time; for the mischief intended to be remedied by the act was that subsequent creditors had been defeated of their debts contracted upon the credit of a man's visible property, by means of secret gifts to children and others, made before the debts contracted oftentimes, and when the party may have been in good circumstances. The Court now assented to this construction of the act, and upon this ground granted a new trial, the jury having found for the plaintiff as to one negro, who had been delivered in the presence of witnesses some years before. Pass had become a debtor to that creditor upon whose execution the negro was sold, and even before he became involved.
See Farrell v. Perry, ante, 2.
Cited: McCree v. Houston, 7 N.C. 451; Rhodes v. Holmes, 9 N.C. 195,196; Palmer v. Faucett, 13 N.C. 242; Peterson v. Williamson, ibid., 332;Bell v. Culpepper, 19 N.C. 21; S. v. Fuller, 27 N.C. 29. *Page 231